NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

KA'I`HRYN KING,
Petrltioner,
v.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent,
AND
DIANA M. KING,

Intervenor.

2012-3061

Petition for review of the Merit Systems Protection
Board in case no. DE831M090077~B-1.

ON MOTION

ORDER

Kathryn King moves for a 14-day extension of time,
until July 9, 2012, to file her opening brief.

Up0n consideration thereof,

K.'[NG V. OPM

IT ls ORDERED THAT:

The motion is granted.

JUN 20 2012

Date

cc: Matthew J. Dowd, Esq.
Nicholas Jabbour, Esq.

Diana M. King
s21

FOR THE C0URT

/s/ J an Horbal}[
J an Horbaly

Clerk

LED
APFEALs son
u‘s`t?a?=.`i=§§x’=g§.mic!ncurr

JUN 20 2012
JAN HOHBALY
CLERK